NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 ALBERT KARL HEITZMANN, Petitioner.

                         No. 1 CA-CR 16-0162 PRPC
                              FILED 8-10-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-134114-001
                  The Honorable Pamela S. Gates, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Dana E. Owens
Counsel for Respondent

Albert Karl Heitzmann, Phoenix
Petitioner
                           STATE v. HEITZMANN
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Presiding Judge Margaret H. Downie and Judge Kenton D. Jones
joined.


T H U M M A, Chief Judge:

¶1             Petitioner Albert Karl Heitzmann seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1 (2017).1 Absent an abuse of
discretion or error of law, this court will not disturb a superior court’s ruling
on a petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577
¶ 19 (2012). Finding no such error, this court grants review but denies relief.

¶2            The State charged Heitzmann with one count of misconduct
involving weapons and one count of threatening or intimidating. A jury
convicted Heitzmann of misconduct involving weapons, and the court
imposed a four-year prison term. Although the jury could not agree on a
verdict for the threatening or intimidating charge, Heitzmann was found
guilty at a retrial. The court suspended sentence on that conviction and
imposed a three-year term of probation. This court affirmed Heitzmann’s
convictions and sentences on direct appeal. State v. Heitzmann, 1 CA-CR 13-
0318, 2014 WL 2768783 (Ariz. App. June 17, 2014) (mem. dec.) (misconduct
involving weapons); State v. Heitzmann, 1 CA-CR 14-0074, 2014 WL 6778806
(Ariz. App. Dec. 2, 2014) (mem. dec.) (threatening or intimidating).

¶3             Heitzmann, proceeding as a self-represented litigant, timely
sought Rule 32 relief from the weapons conviction. He claimed ineffective
assistance of trial and appellate counsel, that “[h]is conviction was a
violation of a U.S. Supreme Court decision” and actual innocence. Finding
Heitzmann raised no colorable claim, the superior court denied relief. This
court granted Heitzmann’s petition for review and denied relief. State v.
Heitzmann, 1 CA-CR 15-0362 PRPC, 2017 WL 1406436 (Ariz. App. April 20,
2017) (mem. dec.).



1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                       2
                          STATE v. HEITZMANN
                           Decision of the Court

¶4            After this court’s mandate issued in 1 CA-CR 14-0074,
Heitzmann sought Rule 32 relief from his threatening or intimidating
conviction. The superior court denied relief, and Heitzmann filed a petition
for review.

¶5           Heitzmann asserts the superior court committed fundamental
error by dismissing his petition. There is, however, no fundamental error
review in a post-conviction relief proceeding. State v. Smith, 184 Ariz. 456,
460 (1996). Additionally, the petition for review improperly attempts to
incorporate superior court filings and other documents by reference, it
mentions issues for which Heitzmann provides little or no supporting
argument, no supporting legal authority and few, if any, proper citations to
the record.

¶6            A petition for review must set forth specific claims, present
sufficient argument supported by legal authority and include citation to the
record. Ariz. R. Crim. P. 32.9(c)(1)(iv) (petition must contain “[t]he reasons
why the petition should be granted” and either an appendix or “specific
references to the record,” but “shall not incorporate any document by
reference, except the appendices”); Ariz. R. Crim. P. 32.9(c)(1)(ii) (petition
must state “the issues which were decided by the trial court and which the
defendant wishes to present to the appellate court for review”).

¶7             “[C]ompliance with Rule 32 is not a mere formality.” Canion
v. Cole, 210 Ariz. 598, 600 ¶ 11 (2005). A petitioner must “strictly comply”
with Rule 32 to be entitled to relief. Id. Because Heitzmann’s petition does
not comply with Rule 32, this court concludes he has abandoned and
waived any claim of error. See State v. Bolton, 182 Ariz. 290, 298 (1995)
(insufficient argument waives claim on review); State v. French, 198 Ariz.
119 ¶ 9 (App. 2000) (finding petition for review incorporating trial court
filings “utterly fails to comply with Rule 32.9” and therefore summarily
rejecting claims raised).

¶8            For these reasons, this court grants review but denies relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA


                                         3